           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

MICHAEL MARSHALL,
#6899-19                                                 PLAINTIFF

v.                    No. 4:19-cv-629-DPM

ERIC HIGGINS, Warden, Pulaski
County Detention Center; DOES,
Commissary, Federal Government,
Marshals Office; PULASKI COUNTY
DETENTION CENTER; WATERS,
Sergeant; EZELL, Sergeant; WILLIAM
RAMSEY, Deputy; ADAMS, Deputy;
and ROBINSON, Deputy                                 DEFENDANTS

                          JUDGMENT
     Marshall's claims against the Pulaski County Detention Center
are dismissed with prejudice.    All his other claims are dismissed
without prejudice.



                                                (/
                                D .P. Marshall Jr.
                                United States District Judge
